DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.
Status of Claims
Claims 1 – 5 and 7 – 21 are pending.  Claim 6 was cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recite the limitation “the at least one bearing and/or guiding unit” in lines 1 - 2. The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination, the claim will be examined using “or”.
Claim 17 further recites the limitation “along and/or about” in lines 2 – 3. The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination, the claim will be examined using “or”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 13 – 15 and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama et al. (U. S. Patent Publication 2018/0118171 A1).
Regarding Independent Claim 1, Shimoyama teaches a wiper arm device (Fig. 1) for a wiper arm (wiper arm, 30; Fig. 1), the wiper arm device (Fig. 1) comprising at least one fastening part (arm head, 40) which is configured to connect at least one articulation part (arm shank, 50) of the wiper arm (30; Fig. 1) to a drive shaft (PS; Fig. 7) of a wiper drive (Paragraph [0069]), wherein the fastening part (40) has at least one fastening boss (42) for fastening the fastening part (40) to the drive shaft (PS; Fig. 7) and at least one articulation boss (rotary shaft, 43a) for fastening the articulation part (50) to the fastening part (40), characterized in that the fastening part (40) has at least one line receptacle (head side pipe housing portion, Annotated Fig. 6)  wherein the wiper arm device (Fig. 1) includes a line unit (washer tubes 44 and 45; Fig. 6) disposed within the line receptacle (Annotated Fig. 6), wherein the line receptacle (Annotated Fig. 6) includes a force-fit or form-fit element (52) which is disposed on the fastening part (40) and is configured to at least partially fix or hold the line unit (washer tubes 44 and 45; Fig. 6) on the fastening part (40), wherein the line unit (washer tubes 44 and 45; Fig. 6) includes two line elements (44, 45; Fig. 6), and has a connection element (Annotated Fig. 6) for connecting in a releasable manner the two line elements (44, 45), wherein the connection element (Annotated Fig. 6) is disposed in the line receptacle (Annotated Fig. 6) and is a separate element from the force-fit or form-fit element (52), and wherein the force-fit or form-fit element (52) is spaced longitudinally from the connection element (Annotated Fig. 6).

    PNG
    media_image1.png
    498
    849
    media_image1.png
    Greyscale

Shimoyama does not explicitly teach a force-fit or form-fit element which is disposed within the interior of the fastening part, however, it  would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention  to provide a force-fit or form-fit element which is disposed within the interior of the fastening part, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 2, Shimoyama teaches the wiper arm device (Fig. 1) characterized in that the line receptacle (Annotated Fig. 6) is configured to guide the line unit (44 and 45) in a state disposed on the line receptacle (Annotated Fig. 6) at least from an end region (at 52c; Annotated Fig. 6) of the fastening part (40) that comprises the articulation boss (43a) to an end region of the fastening part (40; Annotated Fig. 6) that comprises the fastening boss (42), wherein the line unit (44, 45) is enclosed by the fastening part (40) on at least two sides (Fig. 6).  

    PNG
    media_image2.png
    628
    867
    media_image2.png
    Greyscale

Regarding Claim 3, Shimoyama teaches the wiper arm device (Fig. 1) characterized in that the line receptacle (Annotated Fig. 6) at least largely encloses the line unit (44, 45), wherein the fastening part (40) has at least one service opening (41c) which is disposed on at least one side of the line receptacle (Annotated Fig. 6; Fig. 8).  
Regarding Claim 4, Shimoyama teaches the wiper arm device (Fig. 1) characterized in that the line receptacle (Annotated Fig. 6) has at least one conduit opening (42a) which is configured to guide the line unit (44,45) out of the fastening part (40) in at least one direction that faces the fastening boss (42; Fig. 7).  
Regarding Claim 5, Shimoyama teaches the wiper arm device (Fig. 1) characterized in that the service opening (42a) and the conduit opening (41c) are disposed on mutually dissimilar sides of the fastening part (40).  
Regarding Claim 13, Shimoyama teaches the wiper arm device wherein the fastening part (40) has the at least one-line receptacle (Annotated Fig. 6) along an axis of main extent (Annotated Fig. 6) of the fastening part (40).  

    PNG
    media_image3.png
    619
    1033
    media_image3.png
    Greyscale

Regarding Claim 14, Shimoyama teaches the wiper arm device (Fig. 1) characterized in that the service opening (42a) and the conduit opening (41c) are disposed on mutually dissimilar sides of the fastening part (40), wherein the dissimilar sides face away from one another (Figs. 7 and 8).  
Regarding Claim 15, Shimoyama teaches the wiper arm device (Fig. 1) wherein the at least one force-fit or form-fit element (52) is disposed on an internal side of the fastening part (40; Fig. 6).  
Regarding Claim 20, Shimoyama teaches the wiper arm device (Fig. 1) wherein the force-fit or form-fit element (52) is a first force-fit or form-fit element (Fig. 6), wherein the wiper arm device (Fig. 1) comprises a second force-fit or form fit element (42b) spaced longitudinally from the first force-fit or form- fit element (52), and wherein the connection element (Annotated Fig. 6) is disposed between the first force- fit or form-fit element (52) and the second force-fit or form-fit element (42b).  
Shimoyama does not explicitly teach a second force-fit or form-fit element which is disposed within the interior of the fastening part, however, it  would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention  to provide a second force-fit or form-fit element which is disposed within the interior of the fastening part, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Regarding Claim 21, Shimoyama teaches the wiper arm device (Fig. 1)  wherein the force-fit or form-fit element (52) is one of a clamp, a hook, a tie, a bracket, an eyelet, or a duct-shaped element (Fig. 6).

Claims 7 – 12 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama et al. (U. S. Patent Publication 2018/0118171 A1) in view of Uchiyama et al. (U.S. Patent Publication No. 2016/0121853 A1).
Regarding Independent Claim 7, Shimoyama teaches a wiper arm (30; Fig. 1) comprising at least one articulation part (50), at least one line unit (44, 45), and at least one wiper arm device (Fig. 1) comprising at least one fastening part (40) which is configured to connect at least one articulation part (50) of the wiper arm (30) to a drive shaft (PS) of a wiper drive (Paragraph [0069]), wherein the fastening part (40) has at least one fastening boss (42) for fastening the fastening part (40) to the drive shaft (PS) and at least one articulation boss (43a; Fig. 6) for fastening the articulation part (50) to the fastening part (40), characterized in that the fastening part (40) has at least one line receptacle (Annotated Fig. 6) which is configured to at least partially receive at least one line unit (44 and 45) of the wiper arm (30), wherein the line receptacle (Annotated Fig. 6) includes a service opening (Annotated Fig. 6).
Shimoyama does not teach a cover cap which at least in a closed state is configured to completely cover the service opening of the line receptacle.
Uchiyama, however, teaches  a wiper arm (wiper, 210; Fig. 12) comprising a cover cap (290; Fig. 12)  which at least in a closed state is configured to completely cover the service opening (Annotated Fig. 12) of the line receptacle  (Annotated Fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper arm device of Shimoyama, to further include a cover cap which at least in a closed state is configured to completely cover the service opening of the line receptacle, as taught by Uchiyama, to provide a device wherein a hose restricting section that restricts flapping of the second hose for supplying washer fluid to the second nozzle member is formed to the first nozzle member, thus avoiding damage to the hose device.
Regarding Claim 8, Shimoyama, as modified, teaches the wiper arm (Fig. 1) characterized in that the line unit (44a, 45a) has at least two line elements (Fig. 6), and has at least one connection element (46) for connecting in a releasable manner the two line elements (44, 45), wherein at least the connection element (46) is disposed in the line receptacle (Annotated Fig. 6).  
Regarding Claim 9, Shimoyama, as modified, teaches all of the elements of claim 7 as discussed above.
Shimoyama does not teach the cover cap is rotatably coupled to the fastening part.
Uchiyama, however, teaches the cover cap (260) is rotatably coupled to the fastening part (230; Fig. 12) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper arm device of Shimoyama, to further include the cover cap is rotatably coupled to the fastening part, as taught by Uchiyama, to provide a device where access to the inner housing is readily achieved, thus avoiding damage the housing by other forms of connection such as snap fit.
Regarding Independent Claim 10, Shimoyama teaches a screen wiper system (Fig. 1) comprising at least one wiper blade (wiper blade, 20), at least one wiper drive (Paragraph [0069]), at least one wiper arm (30) comprising at least one articulation part (50), at least one line unit (44, 45), and at least one wiper arm device (Fig. 1) comprising at least one fastening part (40) which is configured to connect at least one articulation part (50) of the wiper arm (30) to a drive shaft (PS) of a wiper drive (Paragraph [0069]), wherein the fastening part (40) has at least one fastening boss (42) for fastening the fastening part (40) to the drive shaft (PS) and at least one articulation boss (43a; Fig. 6) for fastening the articulation part (50) to the fastening part (40), characterized in that the fastening part (40) has at least one line receptacle (Annotated Fig. 6) which is configured to at least partially receive at least one line unit (44, 45) of the wiper arm (30), wherein the line receptacle (Annotated Fig. 6) has a service opening (Annotated Fig. 6) and at least one supply unit (washer pump; Paragraph [0085]) which by way of the line unit (44 and 45) of the wiper arm (30) is configured to supply the wiper blade (20) with a fluid and/or an electric voltage (Paragraphs [0085] and [0149]).  
Shimoyama does not teach a cover cap which at least in a closed state is configured to completely cover the service opening of the line receptacle.
Uchiyama, however, teaches  a wiper arm (wiper, 210; Fig. 12) comprising a cover cap (290; Fig. 12)  which at least in a closed state is configured to completely cover the service opening (Annotated Fig. 12) of the line receptacle  (Annotated Fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper arm device of Shimoyama, to further include a cover cap which at least in a closed state is configured to completely cover the service opening of the line receptacle, as taught by Uchiyama, to provide a device wherein a hose restricting section that restricts flapping of the second hose for supplying washer fluid to the second nozzle member is formed to the first nozzle member, thus avoiding damage to the hose device.
Regarding Claim 11, Shimoyama, as modified, teaches the screen wiper system (Fig. 1, wherein the at least one supply unit (18) is a fluid container and/or an electronics unit (Paragraph [0085]).  
Regarding Claim 12, Shimoyama, as modified, teaches the screen wiper system (Fig. 1), further comprising at least one bearing and/or guiding unit (46) which in a movement of the fastening part (40) about a central axis  (R2; Fig. 11) of the fastening boss (42; Fig. 7) is configured to bear the line unit (44, 45) so as to be at least partially movable about the central axis (R2) and/or, proceeding from the fastening part (40), to guide the line unit (44, 45) at least partially along and/or about the drive shaft (PS; Fig. 11).  
Regarding Claim 16, Shimoyama, as modified, teaches the wiper arm characterized in that the line unit (44, 45) has at least two line elements (Fig. 6), and has at least one connection element (46) for connecting in a releasable manner the two line elements (44a for 44 and 45a from 45), wherein at least the connection element (46) is disposed in the line receptacle (Annotated Fig. 6) in a region of a service opening (42a) of the fastening part (40).
Regarding Claim 17, Shimoyama, as modified, teaches the screen wiper system (Fig. 1) wherein the least one bearing or guiding unit (92) is configured to guide the line unit (36) at least partially along or about the drive shaft (24), proceeding from the fastening part (44).  
Regarding Claim 18, Shimoyama, as modified, teaches all of the elements of claim 10 as discussed above.
Shimoyama does not teach the cover cap is rotatably coupled to the fastening part.
Uchiyama, however, teaches the cover cap (260) is rotatably coupled to the fastening part (230; Fig. 12) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper arm device of Shimoyama, to further include the cover cap is rotatably coupled to the fastening part, as taught by Uchiyama, to provide a device where access to the inner housing is readily achieved, thus avoiding damage the housing by other forms of connection such as snap fit connection.
Regarding Claim 19, Shimoyama, as modified, teaches the screen wiper system (Fig. 1) wherein the at least one supply unit (pump), by way of the line unit (Annotated Fig. 6) of the wiper arm (30), is configured to supply the wiper blade (wiper blade, 20) with at least one of a fluid or an electric voltage (Paragraph [0085].
Response to Arguments
Applicant's arguments, filed June 9, 2022 with respect to the rejection to claims  1 –  5 and 7 – 21  under 35 U.S.C 102 and 103 have been fully considered and they are not persuasive; therefore, the rejection is maintained, however, after further consideration and in view of the amendments presented, a new grounds of rejection is presented.
 Applicant argues that Shimoyama fails to teach a force-fit or form-fit element disposed within an interior of the fastening part, however, it  would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention  to provide a first and second force-fit or form-fit element which is disposed within the interior of the fastening part, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Applicant further argues Shimoyama in view of Uchiyama fails to teach a cover cap that covers the fastening part as required by claims 7 and 10.
Examiner respectfully disagrees in that Applicant is arguing limitations not claimed.  Claims 7 and 10 simply require a cover cap which at least in a closed state is configured to completely cover the service opening of the line receptacle. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.                                                                                                                                                         
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723